Citation Nr: 1625264	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left hip disability. 

2. Entitlement to a temporary 100 percent rating based on convalescence for left hip osteoarthritis, status post total arthroplasty. 

3. Entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status. 

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Rutkin, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from December 1943 to September 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decisions dated in August 2010 and April 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran cancelled his request to testify at a hearing before the Board in a March 2016 written statement.  Accordingly, the Board will proceed with appellate review. 

The issues of entitlement to a temporary total rating based on convalescence, special monthly compensation based on aid and attendance, and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's left hip osteoarthritis was caused by his service-connected gunshot wound of the left ankle and foot with unfavorable ankylosis. 



CONCLUSION OF LAW

The criteria for entitlement to service connection for a left hip disability are satisfied.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996). 

The balance of the evidence supports service connection on a secondary basis for the Veteran's left hip disability.  Private treatment records show that the Veteran has been diagnosed with osteoarthritis of the left hip, and underwent a total hip arthroplasty in April 2010.  The physician who performed that surgery, D. Dietrich, MD, stated in a June 2010 letter that the Veteran's ankylosis of the left ankle caused a significant gait disturbance which over the years was "more than likely" a "major contributing factor to the deterioration of his hip."

Service connection has been established for residuals of a gunshot wound to the left ankle and foot, with unfavorable ankylosis, since 1946.  A January 2008 VA examination report reflects that the Veteran walked with a "left-sided limp."  An October 2007 private treatment record reflects that the Veteran's hip pain started about three weeks earlier.  This evidence supports Dr. Dietrich's conclusion that over the years the Veteran's "significant" gait disturbance from his service-connected left foot and ankle disability resulted in his left hip arthritis. 

The probative weight of the July 2010 VA examiner is discounted, as the examiner provided no rationale in support of the conclusion that the Veteran's left hip arthritis was less likely than not related to his service-connected left ankle and foot disability, other than the general assertion that "[m]edical literature does not support this nexus."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the probative value of a medical opinion comes from its reasoning).  Dr. Dietrich, by contrast, was more familiar with the Veteran's medical history as his treating physician, and provided a specific explanation that is consistent with evidence showing that the Veteran walked with a left-sided limp. 

Accordingly, as the evidence is at least in equipoise, reasonable doubt is resolved in favor of the claim, and service connection for a left hip disability is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for a left hip disability is granted. 


REMAND

In light of the grant of service connection for a left hip disability, the AOJ must readjudicate the issues of entitlement to a temporary 100 percent rating based on convalescence for the total left hip replacement, entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status, and entitlement to TDIU, after conducting any additional development that may be indicated.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After conducting any additional development that may be indicated, readjudicate the issues of entitlement to a temporary 100 percent evaluation based on convalescence for the total left hip replacement, entitlement to special monthly compensation based on the need for regular aid and attendance or housebound status, and entitlement to TDIU.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These issues must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


